Exhibit 10.77
BAKER HUGHES INCORPORATED
Compensation Table for Named Executive Officers and Directors
     Named Executive Officers:

              Base Salary Effective       April 20112  
Chad C. Deaton 1
  $ 1,282,000  
Martin S. Craighead
    740,000  
Peter A. Ragauss
    708,000  
Alan R. Crain
    522,000  
John A. O’Donnell
    442,000  

     Non-Employee Directors3:

         
Annual Cash Retainer:
  $ 75,000  
Audit/Ethics Committee Chairman Annual Retainer:
  $ 20,000  
Other Committee Chairman Annual Retainer:
  $ 15,000  
Audit/Ethics Committee Members Retainer:
  $ 10,000  
Other Committee Members Retainer
(Excluding Executive Committee):
  $ 5,000  
Lead Director:
  $ 15,000  
 
       
Annual Non-Retainer Equity (restricted stock awarded in January, stock options
awarded 50% in January and 50% in July of each year):
  $ 200,000  

 

1   Mr. Deaton has an Amended and Restated Employment Agreement with Baker
Hughes Incorporated, filed with the Securities and Exchange Commission (the
“SEC”) as Exhibit 10.1 to Current Report on Form 8-K filed December 19, 2008.
Mr. Deaton also has a new Restated and Superseding Employment Agreement with
Baker Hughes Incorporated dated April 28, 2011, filed with the SEC as Exhibit
10.1 to Current Report on Form 8-K filed May 3, 2011.   2   In addition to their
base salaries, these named executive officers, at the discretion of the Board of
Directors can receive equity compensation pursuant to the Baker Hughes
Incorporated 2002 Director & Officer Long-Term Compensation Plan, filed as
Exhibits 10.2 to Quarterly Report on Form 10-Q for the quarter ended
September 30, 2003; 10.3 to Quarterly Report on Form 10-Q for the quarter ended
September 30, 2005; and 10.3 to Quarterly Report on Form 10-Q for the quarter
ended June 30, 2008. These named executive officers also are entitled to
participate in the Company’s Annual Incentive Compensation Plan, as amended and
restated, filed as Exhibits 10.15 and 10.16 to Annual Report of Baker Hughes
Incorporated on Form 10-K for the year ended December 31, 2007 and December 31,
2008, respectively. In 2011, the Executive Perquisite Program was eliminated for
the NEOs. For salary information prior to this date, please see the Company’s
Annual Proxy Statement dated March 14, 2011 for the 2011 Annual Meeting of
Stockholders as filed with the SEC on March 4, 2011.   3   Non-employee
directors are reimbursed for reasonable travel and related expenses.

